The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
	Applicant’s Amendment filed July 28, 2022 has been entered into the present application. 
	Claims 1-20 remain pending. Claims 1, 4, 6-7, 10 and 12 are amended. 
Applicant’s arguments, filed July 28, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group I (claims 1-12), directed to a compound of formula (I), as well as a pharmaceutical composition comprising a compound of formula (I) and a pharmaceutically acceptable additive, as stated in the reply filed December 27, 2021, which is still in effect over the claims. 
	As indicated at p.3 of the April 28, 2022 Office Action, Applicant’s originally elected species of 4-(3-((1-(3,4-difluorophenyl)propan-2-yl)amino)propyl)aniline was found to be free of prior art that would be applicable under AIA  35 U.S.C. §102 and/or 35 U.S.C. §103 based upon the effective filing date of the claims under examination. As a result, the search was expanded to include other species within the genus encompassed by formula (I) – specifically, the species (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine. Applicant was notified at such time that the Examiner had taken no position on the patentability of any other compound within Applicant’s claimed formula (I) other than 4-(3-((1-(3,4-difluorophenyl)propan-2-yl)amino)propyl)aniline (the originally elected species), or (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine (the expanded species).
	In the claim listing filed July 28, 2022, Applicant now amends claim 1 to exclude embodiments in which R1 and R2 of formula (I) may be unsubstituted, such as in Cao’s exemplified compound (R)-GZ-924 (which corresponds to Applicant’s formula (I), in which m is 1, n is 2, R1 is an unsubstituted phenyl, R2 is an unsubstituted phenyl, R3 is methyl, R4 is hydrogen and R5 is hydrogen). As a result, examination is now extended to the species (R)-N-(1-(4-bromophenyl)propan-2-yl)-3-phenylpropan-1-amine, which corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is aryl (phenyl) substituted by a single bromine substituent (4-bromo), R2 is an unsubstituted aryl (phenyl), R3 is methyl, R4 is hydrogen, and R5 is hydrogen.
	Applicant now amends claims 6 and 12 to constitute independent claims in response to the objection set forth at p.5 of the previous Office Action indicating such claims would be allowable insofar as they read upon the originally elected species of 4-(3-((1-(3,4-difluorophenyl)propan-2-yl)amino)propyl)aniline if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The amendment, however, to claims 6 and 12 does not rewrite such claim in independent form as limited to the originally elected species found to be allowable. As such, Applicant’s amendments to claims 6 and 12 necessitates additional expansion of examination to the other species circumscribed by claims 6 and 12, which are found to be free of prior art that would be applicable under AIA  35 U.S.C. §102 and/or 35 U.S.C. §103 based upon the effective filing date of the claims under examination. 
Applicant’s instant claim 12, however, is subject to rejection under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth below and, therefore, is not determined to be in condition for allowance at this time. 
	Instant claims 13-20 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	The claims that are drawn to the elected invention and species under examination are claims 1-12 and such claims are herein acted on the merits infra.
	
Terminal Disclaimers Filed July 28, 2022
	In view of Applicant’s acceptable Terminal Disclaimers filed July 28, 2022, the following nonstatutory double patenting rejections are now hereby withdrawn:
	(i) the provisional rejection of claims 1-5 and 7-11 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-14 and 16-20 of U.S. Patent Application No. 16/846,989, as set forth at p.10-11 of the previous Office Action dated April 28, 2022; and
	(ii) the rejection of claims 1-5 and 7-11 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,668,030 B2, as set forth at p.11-12 of the previous Office Action dated April 28, 2022.

Status of Objections/Rejections Set Forth in the April 28, 2022 Office Action
	In reply to the objection to claims 1 and 7, as set forth at p.5 of the previous Office Action dated April 28, 2022, Applicant now amends claim 1 to remove the redundant recitations, and amends claim 7 to depend directly from amended claim 1. Accordingly, the objection is now hereby withdrawn.
	In reply to the objection to claims 4 and 10, as set forth at p.5 of the previous Office Action dated April 28, 2022, Applicant amends claims 4 and 10 to remove the redundant recitations. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objection to claims 6 and 12, as set forth at p.5 of the previous Office Action dated April 28, 2022, Applicant now amends claims 6 and 12 to constitute independent claims. Accordingly, the objection is hereby withdrawn. 
	In reply to the rejection of claims 1-3 and 7-9 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5-6 of the previous Office Action dated April 28, 2022, Applicant now amends claim 1 to recite “ortho-, meta-, or para-substituted benzene” in place of “ortho-, meta-, or para-substituted benzenephenyl”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1-5 under 35 U.S.C. §102(a)(1) as being anticipated by Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32; cited by Applicant on the 04/14/20 IDS), as set forth at p.6-7 of the previous Office Action dated April 28, 2022, Applicant now amends claim 1 to remove the option for both R1 and R2 to each be unsubstituted. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 7-11 under 35 U.S.C. §103 as being unpatentable over Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32; cited by Applicant on the 04/14/20 IDS) in view of Tedford et al. (U.S. Patent Application Publication No. 2006/0035889 A1; 2006, cited by Applicant on the 04/14/20 IDS), as set forth at p.7-10 of the previous Office Action dated April 28, 2022, Applicant now amends claim 1 to remove the option for both R1 and R2 to each be unsubstituted. Accordingly, the rejection is now hereby withdrawn. 
	Upon further reconsideration of the claims as amended, however, new grounds for objection and/or rejection are necessitated and set forth infra.

Objections to the Claims (New Grounds of Objection)
	Claim 7 is objected to for reciting “a compound of formula (I) as in claim 1”, but then going on to recite the structure of formula (I), which is redundant. Appropriate correction is required. 
	If Applicant intends to remove the structure from the claim, Applicant must comply with the requirements of 37 C.F.R. §1.121(c) for amending claims, which specifically requires strikethrough to designate limitations that are intended to be deleted from the claim relative to the immediate prior version of the claims.
	Claim 12 is objected to for reciting “the compound of claim 6”, but then going on to recite specific structures of those compounds of claim 6 without any delineating punctuation, which is both redundant and grammatically awkward. Appropriate correction is required. 
	If Applicant intends to remove these structures from the claim, Applicant must comply with the requirements of 37 C.F.R. §1.121(c) for amending claims, which specifically requires strikethrough to designate limitations that are intended to be deleted from the claim relative to the immediate prior version of the claims. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, Applicant recites “[a] pharmaceutical composition comprising the compound of claim 6”, which renders the claim indefinite because the antecedent basis of the term “the compound” is not clearly set forth. Applicant’s claim 6 is directed to multiple compounds, so it is unclear if Applicant intends to reference a specific compound within the recited grouping (and, if so, the claim is additionally indefinite for failing to identify the particular compound to which he refers), or any one of the compounds within the recited grouping. Clarification is required. 
	For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32; cited by Applicant on the 04/14/20 IDS).
Cao teaches the chirally pure lobelane analog (R)-GZ-880A, which is (R)-N-(1-(4-bromophenyl)propan-2-yl)-3-phenylpropan-1-amine, for use in an assay for analog inhibition of vesicular [3H]DA uptake (p.129-131; 3.2.4 Vesicular [3H]DA Uptake, p.132-133). Cao teaches that the analog was added to 100 l of vesicular suspension with assay buffer and 0.1 mM [3H]DA in varying concentrations from 0.1 nM to 10 mM to provide a final volume of 500 l (3.2.4 Vesicular [3H]DA Uptake, p.132-133).
Fig.3.1 of Cao discloses the chemical structure of (R)-GZ-880A, which is 
    PNG
    media_image1.png
    85
    199
    media_image1.png
    Greyscale
(Fig.3.1, p.194-195), in which R is bromine, which corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is aryl (phenyl) substituted with one bromine (4-bromo), R2 is an unsubstituted aryl (phenyl), R3 is methyl, R4 is hydrogen, and R5 is hydrogen. 
The vesicular suspension, assay buffer and [3H]DA incorporated with the lobelane analog constitutes a “pharmaceutically acceptable additive” of this composition as required by instant claims 7-11 because the composition as a whole is employed for pharmaceutical and medicinal purposes and the additive is, thus, “pharmaceutically acceptable” for this purpose in its broadest reasonable interpretation. MPEP §2111-2111.01.
Therefore, instant claims 1-5 and 7-11 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections in view of the submitted amendments and remarks (Remarks, p.22-23).
Applicant’s traversal has been fully and carefully considered, and the previously applied rejections have been withdrawn in view of Applicant’s amendments to the claims as accompanied by the submitted remarks as detailed above. However, upon reconsideration of the amended subject matter, new grounds of rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 1-5 and 7-12 is proper. 

Conclusion
Rejection of claims 1-5 and 7-12 is proper.
Claims 13-20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
Claim 6 is allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 28, 2022